DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the label ‘400’ is not recited in the specification while appearing in the drawings, and it appears that the label ‘300’ is erroneously used in place of the label ‘400’ on one instance in description of Fig. 4, specifically in the sentence “In this embodiment, the cost calculation methodology 300 comprises three main parts: a storage provider cost model 404, a translating model 406 and a tenant charge-back model 410.”  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “, the;” is recited. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “obtaining energy consumption data from at least one energy collection component”, while Claims 14 and 17 recite “…energy consumption data obtained from at least one energy collection component…”. It is unclear based on the specification how this data is obtained, and which specific component of the invention does the ‘obtaining’. The specification, on page 13, lines 22-25 states that “energy collecting service component 512 collects energy cost information on the data storage system, and other infrastructure if appropriate, through smart meter 520 or a power API 519 (it is assumed that server 516 can report its own power consumption via a power API)” and on page 13, lines 26-28 states that “Tenant storage usage collecting service component 510 collects the storage capacity used by a given server (e.g., server 514 or 516) in the data storage system, as well as workloads performed and SLA configuration”. These sections of the specification do not specifically recite energy consumption data, a phrase which is absent from the specification. The specification further states on page 14, lines 10-14 “Lastly, the cost calculating  service component 508 uses the cost calculating methodologies described herein, e.g., employed by a translating model (406 in FIG. 4), to translate the storage provider's cost model (404) into the tenant's charge-back model (410). Note that the information that composes the models is captured by the collecting service components 510 and 512”. This discusses calculating costs of service (via translating of energy cost information and storage capacity, workloads performed and SLA configuration), but not specifically energy consumption data, nor how this data is obtained. Thus, it is not clear based on the specification how one could use the claimed invention to obtain energy consumption data, and as such the specification fails to describe the claimed subject matter is such a way as to enable one of ordinary skill in the art to make and/or use the claimed invention. 
Claim 1 additionally recites “collecting, via the at least one energy collection component, data on performance of one or more workloads…wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric” and “computing, via the at least one processing device, a dynamic usage component of the energy usage …based on the collected read and write operations metrics”. It is unclear how the at least one processing device computes a dynamic usage component based on the collected read and write operations metrics that are collected by the at least one energy collection component. It is again unclear how the at least one energy collection component obtains the read and write operations metrics data, and how the at least one processing device is able to compute further parameters (i.e. dynamic usage component) based on this information. The specification states what the dynamic part can potentially include, and discusses differences in the cost per read or write, however, it does not disclose how this data is collected (i.e. which specific component collects it), nor does it describe how the processing device could acquire this data in order to complete its “computing”. Additionally, there is no mention of the energy usage per read or write operation, rather a cost per read or write operation, with a statement that “a read operation significantly differs from a write operation with regard to energy cost”. Thus, it is not clear based on the specification how one could collect the data on performance, and how the at least one processing device can obtain and use this data to compute a dynamic usage component of the energy usage, and as such the specification fails to adequately describe the claimed subject matter in such a way as to enable one of ordinary skill in the art to make and/or use the claimed invention.
Claims 14 and 17 recite similar limitations, however, Claims 14 and 17 do not recite any “energy collection component”, and rather recite “collect(ing) data on performance of one or more workloads by the at least one server”. This limitation is not enabled for similar reasons to Claim 1, as the specification fails to disclose how this data is collected, and how the processor can obtain and use this data to compute a dynamic usage component of the energy usage, and thus the specification fails to adequately describe the claimed subject matter in such a way as to enable one of ordinary skill in the art to make and/or use the claimed invention.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 14, and 17, Claim 1 recites “obtaining energy consumption data from at least one energy collection component”, while Claims 14 and 17 recite “…energy consumption data obtained from at least one energy collection component…”. It is unclear based on the specification how this data is obtained, and which specific component of the invention does the ‘obtaining’. The specification recites “a tenant storage usage collecting service component 510” and “an energy collecting service component 512”, as well as “a power application programming interface (API) 519” and “A smart (power) meter 520”. However, the specification is silent with respect to the term “energy collection component”. The specification recites “energy collecting service component 512 collects energy cost information on the data storage system, and other infrastructure if appropriate, through smart meter 520 or a power API 519 (it is assumed that server 516 can report its own power consumption via a power API)”, however this lacks any mention of energy usage or consumption, and rather refers to energy cost. The specification further recites “Tenant storage usage collecting service component 510 collects the storage capacity used by a given server (e.g., server 514 or 516) in the data storage system, as well as workloads performed and SLA configuration”, which also lacks any mention of energy usage or consumption. It is unclear which component is the “energy collection component” meant to ‘obtain energy consumption data’, and how that data is specifically obtained, given that no explicit recitation of energy consumption data is recited in the specification, and a plurality of information is gathered by a plurality of components. Thus, the claims are rendered indefinite. 
Regarding Claim 1, “measuring, via at least one processing device operatively coupled to the at least one energy collection component, energy usage based on the obtained energy consumption data…” is recited. It is unclear whether the processing device is actually doing “measuring”. The claim previously states that “energy consumption data” is “obtain[ed]” “from at least one energy collection component”. Thus, it is unclear how the processing device is “measuring…energy usage” if the “at least one energy collection component” is where the “energy consumption data” is obtained from. Furthermore, it is unclear how “measuring” is “based on the obtained energy consumption data”, as “measuring” is typically understood as a deterministic procedure to obtain data, not a procedure “based on” pre-obtained data. This limitation appears to be describing a calculating/computing procedure as opposed to a measuring procedure, unless applicant intends the processing device to be a part of the energy collection component, which appears, based on the specification and the claim, to actually obtain energy consumption data. Additionally, the processing devices shown in the specification do not appear to be the same apparatus as the energy collection component. Thus, the claim is rendered indefinite. 
Similarly, Claim 14 recites “a processor of a processing device” which implements “measuring energy usage…wherein the measuring is based on energy consumption data obtained from at least one energy collection component…operatively coupled to the processor”. It is similarly unclear how the processor is “measuring” “based on energy consumption data obtained from at least one energy collection component”. Similar additional analysis applied to Claim 1 applies to Claim 14.
Claim 17 additionally recites “a processor…configured to: measure energy usage…,wherein the measuring is based on energy consumption data obtained from at least one energy collection component…operatively coupled to the processor”. It is similarly unclear how the processor is meant to “measure energy usage” “based on energy consumption data obtained from at least one energy collection component”. Similar additional analysis applied to Claim 1 applies to Claim 17.
Claim 1 additionally recites “collecting, via the at least one energy collection component, data on performance of one or more workloads…wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric” and “computing, via the at least one processing device, a dynamic usage component of the energy usage …based on the collected read and write operations metrics”. It is unclear how the at least one processing device computes a dynamic usage component based on the collected read and write operations metrics that are collected by the at least one energy collection component. It is again unclear how the at least one energy collection component obtains the read and write operations metrics data, and how the at least one processing device is able to compute further parameters (i.e. dynamic usage component) based on this information. The specification states what the dynamic part can potentially include, and discusses differences in the cost per read or write, however, it does not disclose how this data is collected (i.e. which specific component collects it), nor does it describe how the processing device could acquire this data in order to complete its “computing”. Additionally, there is no mention of the energy usage per read or write operation, rather a cost per read or write operation, with a statement that “a read operation significantly differs from a write operation with regard to energy cost”. Thus, the claim is rendered indefinite.
Claims 14 and 17 recite similar limitations, however, Claims 14 and 17 do not recite any “energy collection component”, and rather recite “collect(ing) data on performance of one or more workloads by the at least one server”. This limitation is indefinite for similar reasons to Claim 1, with an additional indefinite element. It is unclear whether this limitation is intended to state that “collecting data” is done “by the at least one server”, or if “by the at least one server” is referring to “performance of one or more workloads”, leaving “collecting data” without a specified component to complete this action. This limitation could reasonably be read either way, and for this reason, and those in the analysis applied to the analogous limitation in Claim 1, Claims 14 and 17 are rendered indefinite.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

With respect to representative Claim 1, the following limitation is recited:
“Computing…a dynamic usage component of the energy usage for the respective tenants”.
This limitation is directed to an abstract idea and would fall within the “Mathematical Concepts” grouping of abstract ideas. This interpretation is supported in the specification as shown by page 11, lines 1-4, which recites a formula for the dynamic usage as $ per G per read or write.
Similar limitations comprise the abstract ideas of claims 14 and 17.

This judicial exception is not integrated into a practical application.
In particular, the claims recite the following additional elements 
In Claim 1: “A method comprising:  5obtaining energy consumption data from at least one energy collection component associated with at least one server in a data storage system, wherein the data storage system is operated by a storage provider entity for a plurality of tenants; measuring, via at least one processing device operatively coupled to the at least one energy collection component, energy usage based on the obtained energy consumption data for 10the at least one server, the; collecting, via the at least one energy collection component, data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server, wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric for respective tenants of the plurality of 15tenants; …via the at least one processing device…based on the collected read and write operations metrics; wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static 20storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server. 
In Claim 14: “A computer program product comprising a non-transitory processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by a processor of a processing device implement 15the steps of: measuring energy usage for at least one server in a data storage system, wherein the measuring is based on energy consumption data obtained from at least one energy collection component associated with the at least one server and operatively coupled to the processor, wherein the data storage system is operated by a storage provider entity for a plurality of tenants;  20collecting data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server, wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric for respective tenants of the plurality of tenants; …25based on the collected read and write operations metrics; wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second 17EMC-11-845CON1 energy usage associated with the performance of the one or more workloads by the at least one server.”
In Claim 17: “An apparatus comprising: a memory; and  15a processor operatively coupled to the memory and configured to: measure energy usage for at least one server in a data storage system, wherein the measuring is based on energy consumption data obtained from at least one energy collection component associated with the at least one server and operatively coupled to the processor, wherein the data storage system is operated by a storage provider entity for a plurality of tenants;  20collect data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server, wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric for respective tenants of the plurality of tenants; …based 25on the collected read and write operations metrics; wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second 18EMC-11-845CON1 energy usage associated with the performance of the one or more workloads by the at least one server.”

The additional elements in the claims, such as obtaining energy consumption data (Claims 1, 14, and 17), and collecting data on performance (Claims 1, 14, and 17) represent mere extra-solution data gathering steps necessary to execute the abstract idea.
According to the October 2019 update, these above steps are “performed in order to gather data for the mathematical concepts step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
The additional elements in the claims such as “measuring, via at least one processing device operatively coupled to the at least one energy collection component, energy usage based on the obtained energy consumption data” does not integrate into a practical application because the claim does not specify or recite specific measuring devices or a particular means by which energy usage can be measured based on obtained energy consumption data, nor how this data is obtained.  Furthermore, measuring is viewed as insignificant extra solution activity and therefore does not integrate the abstract idea into a practical application.
The additional elements in the claims such as a “processing device/processor” (in Claims 1, 14, and 17), a “non-transitory processor-readable storage medium” (in Claim 14), a “memory” (in Claim 17) are generic computer equipment/components that are generally recited and, therefore, are not qualified as particular machines. 
The remaining additional elements discuss the particular parameters which the data represents, and as such are merely an indication of the field of use, not an integration into a practical application.
As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Therefore, the claims are directed to a judicial exception and require further analysis under Step 2B.
Under the Step 2B analysis, we consider whether the claim that recites a judicial exception contains additional elements that amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “measuring, via at least one processing device operatively coupled to the at least one energy collection component, energy usage based on the obtained energy consumption data for 10the at least one server” and similarly with regards to “obtaining energy consumption data from at least one energy collection component associated with at least one server in a data storage system, wherein the data storage system is operated by a storage provider entity for a plurality of tenants” and “collecting, via the at least one energy collection component, data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server, wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric for respective tenants of the plurality of 15tenants” are viewed as insignificant extra-solution activity as mere data gathering in a conventional way and, therefore, does not provide an inventive concept.  
The additional elements in the claims such as a “server”, an “energy collection component” (in Claims 1, 14, 17), “software programs” (in Claim 14), taken alone, do not amount to significantly more than the above-identified judicial exception, and are viewed are generic computer equipment or devices. 
Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by Agarwala et al. (US 20120254640 A1)
Chen et al. (DOI: 10.1109/GREENS.2012.6224255)
Zhang et al. (DOI: 10.1109/CloudCom.2011.29)
Hurri et al. (US 20120158328 A1)
Fuller et al. (US 20060132473 A1).

Considering the claims as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception, because the remaining elements amount to mere extra-solution data gathering, field of use limitations, or generic equipment such as generic computer equipment (i.e. processors, servers, etc.).
The independent claims, therefore, are not patent eligible.

Dependent claims 2-13, 15-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
Claims 2-5, 10, 15, 18, 19 further limit the abstract idea with additional abstract ideas (i.e. correlating energy usage components, computing values based on the correlating, transmitting computed values, correlating factors, mapping collected metrics) and thus the claims are still directed to an abstract idea without significantly more.
Claims 6-9, 11, 16, 19, 20 recite limitations regarding the specifics of the contribution factors, the data, and the workloads, which are merely an indication of the field of use and the type of data gathered by the data gathering steps, and thus are not significantly more than the abstract idea.
Claims 12-13 recite generic equipment or software to be used as the at least one energy collection component, which is viewed to be well known, routine, and conventional as evidences by the prior art cited above.
In conclusion, these dependent claims are not eligible for substantially similar reasons as discussed with regards to Claims 1, 14, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 10-14, and 17, as best understood based on the 112(b) issues identified above, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwala (US 2012/0254640 A1) in view of Chen (DOI: 10.1109/GREENS.2012.6224255).

Regarding Claim 1, Agarwala teaches A method comprising: obtaining energy consumption data from at least one energy collection component associated with at least one server in a data storage system ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”; [0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices”), wherein the data storage system is operated by a storage provider entity for a plurality of tenants ([0026]: “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model”); measuring, via at least one processing device operatively coupled to the at least one energy collection component, energy usage based on the obtained energy consumption data for the at least one server ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”; [0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices”), the; collecting, via the at least one energy collection component, data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”; [0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices”; [0022] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.), wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric for respective tenants of the plurality of tenants ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”); and computing, via the at least one processing device, a dynamic usage component of the energy usage for the respective tenants based on the collected read and write operations metrics ([0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”).
Agarwala does not explicitly teach wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server.
Chen teaches wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server (NPL, Section III.A,  Paragraph 2: “We further divide the energy consumption into two parts: fixed energy consumption (energy consumed during idle time) and variable energy consumption (additional energy consumed by Cloud tasks)”; Section III.B; Section III.C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the energy usage compris[ing] a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server, as taught by Chen. Doing so would allow one to determine the energy consumed during idle time and during of non-idle tasks, as taught by Chen, Section III.A: “research results indicate that at least 30% of total energy is consumed by communication links, switching and aggregation resources. In addition, data retrieval on storage resources also contributes to a significant part of energy consumption, with data size growing significantly. Although energy consumed by the cooling system is significant in Cloud data centre environments, cooling overheads can be approximately modelled as a fixed figure of the total energy consumed. Therefore, we focus on storage, computation and communication resources as the energy consumed by these are both significant and highly dynamic in Cloud environments.”, which could allow one to best allocate resources, as taught by Agarwala, Abstract: “an allocation plan that results in the most efficient energy consumption for handling the workload will be developed”

Regarding Claim 10, Agarwala in view of Chen teaches the method of claim 1.
Agarwala further teaches further comprising mapping, via the at least one processing device, the collected read and write operations metrics to one or more additional workloads ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”).

Regarding Claim 11, Agarwala in view of Chen teaches the method of claim 10.
Agarwala further teaches wherein the one or more additional workloads comprise at least one of a storage processor computing workload, a disk input/output workload and a component-to-component data transfer workload (Agarwala [0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”).

Regarding Claim 12, Agarwala in view of Chen teaches the method of claim 1.
Agarwala further teaches wherein the at least one energy collection component comprises a power application programming interface of the at least one server ([0006]: “a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”).

Regarding Claim 13, Agarwala in view of Chen teaches the method of claim 1.
Agarwala does not explicitly teach wherein the at least one energy collection component comprises a smart meter coupled to the at least one server.
Chen further teaches (Section IV.B: “The measurement of energy is managed by PowerNode, power usage profiling equipment invented by GreenWave Reality”, examiner notes that PowerNode is a product that monitors and controls power usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the at least one energy collection component compris[ing] a smart meter coupled to the at least one server, as taught by Chen. Doing so, as taught by Chen, allows for “The information in the data centre [to] be viewed via a website or desktop display.”, and for “the correlation of the energy consumption, the tasks, the Cloud platform configuration, and system performance.” from the “data and system configuration descriptions”.

Regarding Claim 14, Agarwala teaches a computer program product comprising a non-transitory processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by a processor of a processing device implement the steps of: measuring energy usage for at least one server in a data storage system, wherein the measuring is based on energy consumption data obtained from at least one energy collection component associated with the at least one server and operatively coupled to the processor ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”; [0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices”), wherein the data storage system is operated by a storage provider entity for a plurality of tenants ([0026]: “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model”); collecting data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”; [0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices”; [0022] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.), wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric for respective tenants of the plurality of tenants ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”); and computing a dynamic usage component of the energy usage for the respective tenants based on the collected read and write operations metrics ([0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”).
Agarwala does not explicitly teach wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server.
Chen teaches wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server (Section III.A,  Paragraph 2: “We further divide the energy consumption into two parts: fixed energy consumption (energy consumed during idle time) and variable energy consumption (additional energy consumed by Cloud tasks)”; Section III.B; Section III.C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the energy usage compris[ing] a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server, as taught by Chen. Doing so would allow one to determine the energy consumed during idle time and during of non-idle tasks, as taught by Chen, Section III.A: “research results indicate that at least 30% of total energy is consumed by communication links, switching and aggregation resources. In addition, data retrieval on storage resources also contributes to a significant part of energy consumption, with data size growing significantly. Although energy consumed by the cooling system is significant in Cloud data centre environments, cooling overheads can be approximately modelled as a fixed figure of the total energy consumed. Therefore, we focus on storage, computation and communication resources as the energy consumed by these are both significant and highly dynamic in Cloud environments.”, which could allow one to best allocate resources, as taught by Agarwala, Abstract: “an allocation plan that results in the most efficient energy consumption for handling the workload will be developed”

Regarding Claim 17, Agarwala teaches an apparatus comprising: a memory; and a processor operatively coupled to the memory and configured to: measure energy usage for at least one server in a data storage system, wherein the measuring is based on energy consumption data obtained from at least one energy collection component associated with the at least one server and operatively coupled to the processor ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”; [0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices”), wherein the data storage system is operated by a storage provider entity for a plurality of tenants  ([0026]: “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model”); collect data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions to: determine energy consumption characteristics of a storage workload in the networked computing environment”; [0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices”; [0022] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.), wherein the data on the performance of the one or more workloads comprises a read operations metric and a write operations metric for respective tenants of the plurality of tenants ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”); and compute a dynamic usage component of the energy usage for the respective tenants based on the collected read and write operations metrics ([0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”).
Agarwala does not explicitly teach wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server.
Chen teaches wherein the energy usage comprises a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server (Section III.A,  Paragraph 2: “We further divide the energy consumption into two parts: fixed energy consumption (energy consumed during idle time) and variable energy consumption (additional energy consumed by Cloud tasks)”; Section III.B; Section III.C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the energy usage compris[ing] a fixed usage component and the dynamic usage component, the fixed usage component comprising first energy usage associated with static storage of data on the at least one server, and the dynamic usage component comprising second energy usage associated with the performance of the one or more workloads by the at least one server., as taught by Chen. Doing so would allow one to determine the energy consumed during idle time and during of non-idle tasks, as taught by Chen, Section III.A: “research results indicate that at least 30% of total energy is consumed by communication links, switching and aggregation resources. In addition, data retrieval on storage resources also contributes to a significant part of energy consumption, with data size growing significantly. Although energy consumed by the cooling system is significant in Cloud data centre environments, cooling overheads can be approximately modelled as a fixed figure of the total energy consumed. Therefore, we focus on storage, computation and communication resources as the energy consumed by these are both significant and highly dynamic in Cloud environments.”, which could allow one to best allocate resources, as taught by Agarwala, Abstract: “an allocation plan that results in the most efficient energy consumption for handling the workload will be developed”

Claims 2-7, 15, and 18-19, as best understood based on the 112(b) issues identified above, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwala (US 2012/0254640 A1) in view of Chen (DOI: 10.1109/GREENS.2012.6224255), further in view of Ferris (US 2012/0131161 A1).

Regarding Claim 2, Agarwala in view of Chen teaches the method of claim 1.
Agarwala does not explicitly teach further comprising correlating, via the at least one processing device, the fixed and dynamic energy usage components for the respective tenants with one or more contribution factors associated with the storage provider entity.
Chen further teaches the fixed and dynamic energy usage components (NPL, Section III.A,  Paragraph 2: “We further divide the energy consumption into two parts: fixed energy consumption (energy consumed during idle time) and variable energy consumption (additional energy consumed by Cloud tasks)”; Section III.B: Whole section; Section III.C: Whole section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the fixed and dynamic energy usage components as taught by Chen, for the reasons stated in regards to Claim 1. 
Agarwala in view of Chen does not explicitly teach further comprising correlating, via the at least one processing device and for the respective tenants with one or more contribution factors associated with the storage provider entity
Ferris teaches further comprising correlating, via the at least one processing device (FIGS. 1, 3, and 5), the fixed and dynamic energy usage components ([0038], [0040]-[0041], [0053]) for the respective tenants with one or more contribution factors associated with the storage provider entity ([0015], [0029], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala in view of Chen to further comprise correlating, via the at least one processing device, the fixed and dynamic energy usage components for the respective tenants with one or more contribution factors associated with the storage provider entity, as taught by Ferris. Doing so would allow one, as taught by Ferris [0029], to “generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies”.

Regarding Claim 3, Agarwala in view of Chen, further in view of Ferris teaches the method of claim 2.
Agarwala does not explicitly teach further comprising computing, via the at least one processing device, values allocated to the respective tenants based on the correlating.
Ferris further teaches further comprising computing, via the at least one processing device (FIGS. 1, 3, and 5), values allocated to the respective tenants based on the correlating ([0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include computing, via the at least one processing device, values allocated to the respective tenants based on the correlating, as taught by Ferris. Doing so would allow one, as taught by Ferris [0029], to “generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies”.

Regarding Claim 4, Agarwala in view of Chen, further in view of Ferris teaches the method of claim 3.
Agarwala further teaches further comprising transmitting, via a communication network, the computed values to the respective tenants ([0025]: “capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms”; [0028]: “Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service”).

Regarding Claim 5, Agarwala in view of Chen, further in view of Ferris teaches the method of claim 2.
Agarwala does not explicitly teach further comprising correlating, via the at least one processing device, a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants in respective service level agreements.
Ferris further teaches further comprising correlating, via the at least one processing device, a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants in respective service level agreements ([0002], [0004], [0022], [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include correlating, via the at least one processing device, a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants in respective service level agreements, as taught by Ferris. Doing so would allow one to ensure performance requirements, as taught by Agarwala “Service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provides pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.”

Regarding Claim 6, Agarwala in view of Chen, further in view of Ferris teaches the method of claim 2.
Agarwala does not explicitly teach wherein the one or more contribution factors comprise an asset investment value comprising a value associated with obtaining at least one of hardware and software assets for the data storage system.
Ferris further teaches wherein the one or more contribution factors comprise an asset investment value comprising a value associated with obtaining at least one of hardware and software assets for the data storage system ([0029], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include wherein the one or more contribution factors comprise an asset investment value comprising a value associated with obtaining at least one of hardware and software assets for the data storage system, as taught by Ferris. Doing so would allow one to factor in the use of the equipment by the user as taught by Ferris “A usage history may contain captured cost or billing data along with hardware, storage, software, and other resource consumption information”.

Regarding Claim 7, Agarwala in view of Chen, further in view of Ferris teaches the method of claim 2.
Agarwala does not explicitly teach wherein the one or more contribution factors comprise an information technology specialist value comprising a value associated with maintaining at least one of hardware and software assets for the data storage system.
Ferris further teaches wherein the one or more contribution factors comprise an information technology specialist value comprising a value associated with maintaining at least one of hardware and software assets for the data storage system ([0003], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include one or more contribution factors compris[ing] an information technology specialist value comprising a value associated with maintaining at least one of hardware and software assets for the data storage system, as taught by Ferris. Doing so would allow one to include maintenance costs in the resource usage, as taught by Ferris “The cloud network provider…maintains an amount of resources in the cloud network... The operation or utilization of the resources by the end user(s) generates a usage history associated with the cloud network that details consumption amounts and patterns, the amount charged for resource consumption, and other metrics.”

Regarding Claim 15, Agarwala in view of Chen teaches the computer program product of claim 14.
Agarwala does not explicitly teach wherein the one or more software programs further implement the step of correlating the fixed and dynamic energy usage components for the respective tenants with one or more contribution factors associated with the storage provider entity.
Chen further teaches the fixed and dynamic energy usage components (NPL, Section III.A,  Paragraph 2: “We further divide the energy consumption into two parts: fixed energy consumption (energy consumed during idle time) and variable energy consumption (additional energy consumed by Cloud tasks)”; Section III.B: Whole section; Section III.C: Whole section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the fixed and dynamic energy usage components as taught by Chen, for the reasons stated in regards to Claim 14. 
Agarwala in view of Chen does not explicitly teach wherein the one or more software programs further implement the step of correlating and for the respective tenants with one or more contribution factors associated with the storage provider entity.
Ferris teaches wherein the one or more software programs further implement the step of correlating the fixed and dynamic energy usage components ([0038], [0040]-[0041], [0053]) for the respective tenants with one or more contribution factors associated with the storage provider entity ([0015], [0029], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala in view of Chen to further comprise correlating the fixed and dynamic energy usage components for the respective tenants with one or more contribution factors associated with the storage provider entity, as taught by Ferris. Doing so would allow one, as taught by Ferris [0029], to “generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies”.

Regarding Claim 18, Agarwala in view of Chen teaches the apparatus of claim 17.
Agarwala does not explicitly teach wherein the processor is further configured to correlate the fixed and dynamic energy usage components for the respective tenants with one or more contribution factors associated with the storage provider entity.
Chen further teaches the fixed and dynamic energy usage components (NPL, Section III.A,  Paragraph 2: “We further divide the energy consumption into two parts: fixed energy consumption (energy consumed during idle time) and variable energy consumption (additional energy consumed by Cloud tasks)”; Section III.B: Whole section; Section III.C: Whole section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the fixed and dynamic energy usage components as taught by Chen, for the reasons stated in regards to Claim 17. 
Agarwala in view of Chen does not explicitly wherein the processor is further configured to correlate and for the respective tenants with one or more contribution factors associated with the storage provider entity.
Ferris teaches wherein the processor is further configured to correlate (FIGS. 1, 3, and 5) the fixed and dynamic energy usage components ([0038], [0040]-[0041], [0053]) for the respective tenants with one or more contribution factors associated with the storage provider entity ([0015], [0029], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala in view of Chen to further comprise wherein the processor is further configured to correlate the fixed and dynamic energy usage components for the respective tenants with one or more contribution factors associated with the storage provider entity, as taught by Ferris. Doing so would allow one, as taught by Ferris [0029], to “generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies”.

Regarding Claim 19, Agarwala in view of Chen, further in view of Ferris teaches the apparatus of claim 18.
Agarwala does not explicitly teach wherein the processor is further configured to correlate a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants in respective service level agreements.
Ferris further teaches wherein the processor is further configured to correlate a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants in respective service level agreements. ([0002], [0004], [0022], [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include correlating, via the at least one processing device, a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants in respective service level agreements, as taught by Ferris. Doing so would allow one to ensure performance requirements, as taught by Agarwala “Service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provides pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.”

Claims 8, 16, and 20, as best understood based on the 112(b) issues identified above, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwala (US 2012/0254640 A1) in view of Chen (DOI: 10.1109/GREENS.2012.6224255), further in view of Parab (US 2012/0084261 A1).

Regarding Claim 8, Agarwala in view of Chen teaches the method of claim 1.
Agarwala does not explicitly teach wherein the data on the performance of the one or more workloads further comprises a backup operations metric.
Parab teaches wherein the data on the performance of the one or more workloads further comprises a backup operations metric [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the data on the performance of the one or more workloads further compris[ing] a backup operations metric, as taught by Parab. Doing so would allow one to take into account all of the energy contributions of the various workloads, because each workload may have “different characteristics”, as taught by Agarwala, and taking account of all of the energy contributions is necessary because, as taught by Agarwala, “as workloads are added to a storage cloud, the corresponding power/energy consumption goes up, which can drive up operational costs”.

Regarding Claim 16, Agarwala in view of Chen teaches the computer program product of claim 14.
Agarwala in view of Chen does not explicitly teach wherein the data on the performance of the one or more workloads further comprises at least one of a backup operations metric and a data-deduplication metric.
Parab teaches wherein the data on the performance of the one or more workloads further comprises at least one of a backup operations metric and a data-deduplication metric [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the data on the performance of the one or more workloads further compris[ing] at least one of a backup operations metric and a data-deduplication metric as taught by Parab. Doing so would allow one to take into account all of the energy contributions of the various workloads, because each workload may have “different characteristics”, as taught by Agarwala, and taking account of all of the energy contributions is necessary because, as taught by Agarwala, “as workloads are added to a storage cloud, the corresponding power/energy consumption goes up, which can drive up operational costs”.

Regarding Claim 20, Agarwala in view of Chen teaches the apparatus of claim 17.
Agarwala in view of Chen does not explicitly teach wherein the data on the performance of the one or more workloads further comprises at least one of a backup operations metric and a data-deduplication metric.
Parab teaches wherein the data on the performance of the one or more workloads further comprises at least one of a backup operations metric and a data-deduplication metric [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the data on the performance of the one or more workloads further compris[ing] at least one of a backup operations metric and a data-deduplication metric as taught by Parab. Doing so would allow one to take into account all of the energy contributions of the various workloads, because each workload may have “different characteristics”, as taught by Agarwala, and taking account of all of the energy contributions is necessary because, as taught by Agarwala, “as workloads are added to a storage cloud, the corresponding power/energy consumption goes up, which can drive up operational costs”.

Claim 9, as best understood based on the 112(b) issues identified above, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwala (US 2012/0254640 A1) in view of Chen (DOI: 10.1109/GREENS.2012.6224255), further in view of Jain (US 2011/0320865 A1).

Regarding Claim 9, Agarwala in view of Chen teaches the method of claim 1.
Agarwala does not explicitly teach wherein the data on the performance of the one or more workloads further comprises a data-deduplication metric.
Jain teaches wherein the data on the performance of the one or more workloads further comprises a data-deduplication metric [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include the data on the performance of the one or more workloads further compris[ing] a data-deduplication metric, as taught by Jain. Doing so would allow one to take into account all of the energy contributions of the various workloads, because each workload may have “different characteristics”, as taught by Agarwala, and taking account of all of the energy contributions is necessary because, as taught by Agarwala, “as workloads are added to a storage cloud, the corresponding power/energy consumption goes up, which can drive up operational costs”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. (DOI: 10.1109/CSC.2011.6138533), pertaining to energy efficient usage of cloud infrastructure and how energy usage affects performance;
Zhang et al. (DOI: 10.1109/CloudCom.2011.29), pertaining to power and energy costs for cloud systems, include electrical component usage and software usage;
Murugesan et al. (DOI: 10.1002/9781118305393.ch16), pertaining to green energy usage in cloud computing applications and which elements of cloud computing contribute to energy consumption and how;
Zomaya et al. (DOI: 10.1002/9781118342015.ch10), pertaining to power efficiencies in cloud environments, green computing, autonomic green computing
Van Wie et al. (CN 1183841 A), pertaining to monitoring usage of data for security and access control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863